DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are currently pending.  Claim 14 is amended.  This is the first Office Action on the merits.  

Information Disclosure Statement 
The Information Disclosure Statement filed 5/13/2020 has been reviewed.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of Group I with traverse in the reply filed on August 9, 2021 is acknowledged.    
The traversal is on the basis that Applicant believes that a proper search and examination of the claims of elected Group I will necessarily include the same art as a search and examination of the claims of Group II.   Accordingly, Applicant believes that 
Applicant’s arguments have been fully considered but are not deemed to be persuasive.  The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). PCT Rule 13.1; MPEP § 1850. The requirement for unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. PCT Rule 13.2; MPEP § 1850.
Lack of unity of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” that is, after taking the prior art into consideration. In the case of independent claims to A + X (i.e., composition claims) and A + Y (i.e., method claims), unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. See MPEP § 1850(II).
In the instant case, it is the Examiner's position that the common technical feature in Groups I-II is a cosmetic composition comprising a) a particulate material comprising a shell and a core, where said shell comprises a water-insoluble material having refractive 
However, this product is known in view of the prior art of Dong et al. WO 2017/071886 (10/27/2015) (5/13/2020 IDS) in view of WO 2016/152872 (9/29/2016) (5/13/2020 IDS). 
      
Dong et al. also aims to provide skin care compositions that give a better blurring effect whilst improving lightness.  (See Abstract and page 1, lines 26-30).  Specifically, it discloses examples and claims a combination of an oil absorbing particulate material (porous silica) and a silicone elastomer.  Furthermore, as indicated in the Table at page 13 the porous silica employed in the examples has an oil absorption of 300 g/100g (this reads on the oil absorption capacity in accordance with that required for component (a) of the composition) and the silicone elastomer used is the specific material (DC9509) employed in the examples of the instant application (i.e. is in accordance with the requirement of component (b) of the composition).  

Dong et al. does not teach a cosmetic composition that comprises a shell and a core.  This deficiency is made up for with the teachings of WO 2016/152872.
WO 2016/152872 teaches a cosmetic having a high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect.  A cosmetic additive is also disclosed that comprises core-shell silica particles having an average particle size of 0.1-30 μm, an outer shell thickness of 5-500 nm, and an outer shell thickness 0.5-20% of the average particle size. (See Abstract).  WO 2016/152872 credits the silica particles in part with assisting with this light-diffusing effect that minimizes wrinkles. (See [001]-[0005]).
It would have been prima facie obvious for one of ordinary skill in the art making the Dong cosmetic composition to use the silica core shell particles of WO 2016/152872 in order to have high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect as taught by WO 2016/152872.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Specification
The abstract of the disclosure is objected to because legal phraseology in the use of the word “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong et al. WO 2017/071886 (10/27/2015) (5/13/2020 IDS) in view of WO 2016/152872 (9/29/2016) (5/13/2020 IDS) and Knappe et al. (Knappe) US 2014/0345640 (11/27/2014) as evidenced by the specification.
Dong et al. also aims to provide skin care compositions that give a better blurring effect whilst improving lightness.  (See Abstract and page 1, lines 26-30).  Specifically, it discloses examples and claims a combination of an oil absorbing particulate material (porous silica) and a silicone elastomer.  Furthermore, as indicated in the Table at page 13 the porous silica employed in the examples has an oil absorption of 300 g/100g (this 
DC9509 is a vinyldimethicone crosspolymer as called for in instant claim 4 as evidenced by the instant specification on page 11, lines 30-33).  DC5909 is spherical as evidenced by the specification on page 11, lines 30-33 to page 12 and as called for in instant claim 2.  DC9509 is present in an amount of 8% and this falls within the 0.1 to 10 wt% called for in instant claim 6. (See Dong Table 1 Example 1).  The porous silica is present in an amount of about 0.2 to 9%.  0.2 to 9% overlaps with the 0.1 to 10 wt% of particulate material called for in instant claim 5.  
The porous silica is also taught to be preferably present in the shape of a sphere (spherical). (See page 5, lines 7-24).  The particle size of the silica is 0.5 to 50 microns.  The silica present in an amount of about 0.2 to 9% overlaps with the 2.5 to 10 wt% called for in instant claim 1. (See Dong claim 6).  Silica is an inorganic polymer and an inorganic material as called for in instant claim 10.  The silicone elastomer is present in an amount of about 1 to 15% of the composition.  (See Dong claim 7).  The ratio of these ranges overlaps with the 1:3.5 to 3.5:1 called for in instant claim 1.  
Dong et al. does not teach a cosmetic composition that comprises a shell and a core wherein the core contains water.  These deficiencies are made up for with the teachings of WO 2016/152872 and Knappe et al.   
WO 2016/152872 teaches a cosmetic having a high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect.  A cosmetic 
Knappe et al. (Knappe) teaches a cosmetic having a powdery composition containing at least one particulate and amorphous metal oxide, with the proviso that at least one cosmetic active ingredient is present in said metal oxide in absorbed form, said active ingredient being selected from waxy esters, strengthening polymers, film-forming polymers, oxidation dye precursors, anionic surfactants, keratin-reducing compounds or mixtures thereof. (See Abstract).  Said powdery compositions are highly suitable for temporarily shaping keratin-containing fibers, especially human hair. Hair treated with said powders can be strengthened and retains its natural gloss. (See Abstract).  
Knappe teaches a composition wherein the core-shell particles contain a liquid aqueous phase, based on the weight of the core-shell particles of the powdered composition, about 70 wt % to about 90 wt % of an aqueous solvent. (See Knappe claim 9).  Knappe teaches that a liquid aqueous core, contrary to an organic liquid core, is compatible with a silica shell that has been hydrophobized and also one that has not been hydrophobized. (See [0454-0455]). 
A water containing core is called for in instant claim 8, and water is a volatile liquid as called for in instant claim 7.  

With respect to the refractive index of the water-insoluble material in the particulate called for in instant claim 9 and the ratio of refractive index of the core to that of the shell called for in instant claim 12, the references are silent on these properties.  However, Dong teaches and exemplifies a porous silica that has an oil absorption of 300 g/100g, which overlaps with the claimed oil absorption capacity.  Knappe teaches a water liquid core for core shell particles.
Dong teaches and exemplifies a porous silica having an oil absorption of 300 g/100g.  While Dong does not specifically teach the refractive index of porous silica the prior art of Knappe teaches a water liquid core for core shell particles.  The refractive index of water is around 1.3 to 1.4, as evidenced by lines 5-11 of page 8, of the instant specification. 
Dong teaches porous silica that has an oil absorption capacity that overlaps with that claimed.  Dong teaches and exemplifies porous silica MSS-500/3H on page 13 in its Examples.  This is the same porous silica as that in Table 2 at page 22 of the instant specification, MSS-500/3H.  The refractive index of MSS-500/3H porous silica is necessarily around the range of 1.3 to 1.8, when measured at 25° C and a wavelength c/ns) from 0.7 to 1.2 called for in instant claim 12.    


Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619